t c memo united_states tax_court richard h levin and linda d levin petitioners v commissioner of internal revenue respondent docket no 11578-14l filed date richard h levin and linda d levin pro sese steven m roth for respondent memorandum opinion ashford judge petitioners commenced this case pursuant to sec_6330 in response to a determination by the internal_revenue_service irs 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts are rounded to continued office of appeals appeals to uphold a levy on petitioners’ property relating to their unpaid federal_income_tax liability for the taxable_year the issue before the court is whether to grant respondent’s motion for summary_judgment pursuant to rule respondent contends that no genuine dispute exists as to any material fact and that appeals’ determination should be sustained as a matter of law petitioners responded to respondent’s motion but failed to identify any material facts in dispute instead petitioners object to the motion by taking issue with the documents upon which the motion relies a sworn declaration and exhibits attached to the declaration all of which were filed contemporaneously with the motion on evidentiary grounds as explained below we will grant respondent’s motion i petitioners background petitioners richard h levin and linda d levin husband and wife resided in california at the time they filed their petition with the court mr levin is an attorney who specializes in representing homeowners’ associations and condominium_owners in matters concerning construction defect claims against continued the nearest dollar developers mr levin was a partner in the law firm levin stein llp until when the partnership was terminated the dissolution of the partnership left mr levin with various financial obligations to his former partner and the firm’s creditors in mr levin founded the law firms levin edin llp and condo defects law group llp llps to continue his practice he ha sec_90 interests in both llps with the remaining interests being held by his daughter emily levin the llps have offices in multiple states mrs levin is not employed outside of the home and has no independent source_of_income for petitioners’ taxable_income was dollar_figure at the time of appeals’ determination mr levin wa sec_78 years old mrs levin wa sec_67 years old and they had no dependents ii petitioners’ underlying liability for petitioners’ tax_liability for is the result of their failure to make any estimated_tax payments with respect to their significant taxable_income on date petitioners filed their joint federal_income_tax return for on extension reporting tax due of dollar_figure they did not however remit payment for this liability when they filed their return accordingly on date respondent assessed the liability plus certain additions to tax and interest for a total assessment of dollar_figure on date petitioners’ authorized representative contacted the irs to request a short-term installment_agreement under which petitioners would pay their liability by date the record does not indicate whether the irs accepted this offer but the irs’ certified transcripts for petitioners’ taxable_year indicate that petitioners made one payment of dollar_figure during this four-month period iii irs’ collection action on date the irs sent petitioners in care of their authorized representative a notice cp final notice--notice of intent to levy and notice of your right to a hearing levy notice the levy notice advised petitioners that the irs intended to levy to collect their outstanding liability which through the date of the levy notice totaled dollar_figure and that they had a right to a hearing to appeal the proposed collection action the levy notice also advised petitioner sec_2the payment was credited to their account on date overpayments totaling dollar_figure for the taxable_year were applied to their account on january april and date and petitioners made an additional payment of dollar_figure with respect to their liability on date as a result petitioners’ balance due for was dollar_figure as of date that the irs might file a notice_of_federal_tax_lien at any time to protect its interest in response to the levy notice petitioners’ authorized representative timely submitted on their behalf form request for collection_due_process or equivalent_hearing cdp hearing request the cdp hearing request did not challenge the underlying liability but did request the collection alternative of an installment_agreement as the reason for the cdp hearing request the form stated taxpayer is a lawyer several large settlements have been held up accordingly taxpayer is not able to full pay immediately taxpayer requires an installment_agreement a notice_of_federal_tax_lien must not be filed as that will greatly impede his ability to earn taxpayer is selling his residence and will use the proceeds of sale to pay his taxes a representative from appeals acknowledged receipt of the cdp hearing request by letter to petitioners’ authorized representative dated date with a copy to petitioners and the request was assigned to settlement officer retta a dunnington so dunnington on date so dunnington sent petitioners a letter with a copy to their authorized representative in which she scheduled a telephone cdp hearing on date she also outlined the issues she had to consider during the hearing and informed them that in order for her to consider a collection alternative they needed to submit to her by date a completed collection information statement form 433-a for individuals and or form 433-b for businesses together with supporting documentation and proof that they had made estimated_tax payments for she also indicated that they needed to have filed all federal_income_tax returns required to be filed and since mr levin had a business with employees any required federal tax deposits for the current tax quarter must have been timely paid in full finally she informed them that if they preferred to reschedule the hearing or have a face-to-face conference they should let her know by date according to so dunnington in order for petitioners to meet the requirements for a face-to-face conference their request needed to be in writing they needed to be in full compliance with all required federal_income_tax returns estimated_tax payments and federal tax deposits and they needed to provide to her a current financial statement with supporting documentation in response to so dunnington’s date letter petitioners’ authorized representative faxed her a letter dated date requesting a face-to-face conference in los angeles california and enclosing copies of a completed form 433-a collection information statement for wage earners and self-employed individuals for petitioners and completed forms 433-b collection information statement for businesses for the llps in sec_4 of the form 433-a petitioners indicated that they had cash on hand of dollar_figure maintained three checking accounts that had total combined balances of dollar_figure and had available credit totaling dollar_figure also in sec_4 of that form petitioners indicated that they owned four homes none of which was rental property with a total combined equity of dollar_figure a lexus and a bmw with a total combined equity of dollar_figure domain names valued at dollar_figure and furniture and furnishings valued at dollar_figure in sec_5 of that form petitioners listed various monthly income and living expense items with respect to the monthly income items they indicated 3on date mr levin also faxed so dunnington these same forms 4petitioners’ form 433-a indicated that the four homes were a home in pacific grove california valued at dollar_figure with respect to which there was a total outstanding mortgage balance of dollar_figure and a total monthly mortgage payment of dollar_figure a home in seattle washington valued at dollar_figure with respect to which there was a total outstanding mortgage balance of dollar_figure and a total monthly mortgage payment of dollar_figure a home in los angeles california valued at dollar_figure million with respect to which there was a total outstanding mortgage balance of dollar_figure and a total monthly mortgage payment of dollar_figure and a home in st paul minnesota valued at dollar_figure with respect to which there was an outstanding mortgage balance of dollar_figure and a monthly mortgage payment of dollar_figure 5each car was valued at dollar_figure and had no outstanding loan balance that they had total monthly income of dollar_figure consisting of mr levin’s distributions from the llps of dollar_figure and social_security income of dollar_figure with respect to their monthly living expense items petitioners indicated that they had total monthly living_expenses of dollar_figure consisting of food clothing housekeeping supplies personal care products and miscellaneous expenses6 of dollar_figure housing and utility expenses of dollar_figure vehicle operating_expenses of dollar_figure health insurance expenses of dollar_figure out-of-pocket health care expenses of dollar_figure current_year tax expenses of dollar_figure life_insurance premium expenses of dollar_figure delinquent state_or_local_tax expenses of dollar_figure and other expenses of dollar_figure on date so dunnington called petitioners’ authorized representative and explained to him that irs records showed that petitioners were not in compliance with current estimated_tax payment requirements for and that mr levin had failed to file certain employment_tax returns and make certain 6so-called miscellaneous expenses are those living_expenses that are not included in any other category of living expense items shown in sec_5 of the form such as credit card payments bank fees and charges reading material and school supplies 7it appears that petitioners made an arithmetic error in sec_5 of their form 433-a they listed their total monthly income as dollar_figure and their total monthly living_expenses as dollar_figure however the net difference between the two is listed as dollar_figure rather than dollar_figure federal tax deposits for a business under the name of richard levin law group as far as the employment_tax returns so dunnington informed petitioners’ authorized representative that petitioners would need to file these returns or show that the business had closed petitioners’ authorized representative stated that he would contact petitioners to see whether the estimated_tax payments had been made and inquire about the employment_tax returns that same day so dunnington received a facsimile from petitioners’ authorized representative with copies of a canceled check and an estimated_tax payment voucher for a dollar_figure payment made by petitioners for the fourth quarter of in the facsimile he noted that mr levin’s taxable_income for was de minimus sic and that the dollar_figure payment covered mr levin’ sec_2012 obligation he also noted that mr levin expected hi sec_2013 taxable_income to be higher and that he would be in compliance with his quarterly estimated_tax payments for petitioners’ authorized representative further noted that richard levin law group was a d b a used by the llps for short-term hires of litigation staff for the first quarter of but not thereafter it would however be kept active as it is useful it will not file ‘final returns’ but should file ‘zero due’ returns finally petitioners’ authorized representative again requested a face-to-face conference in los angeles california later that day so dunnington sent petitioners a letter with a copy to their authorized representative advising them that the scheduled telephone cdp hearing was canceled and that she was transferring their case to appeals in los angeles california where it would be assigned to an appeals or settlement officer who would contact them to schedule a face-to-face conference settlement officer james wong so wong from appeals in los angeles california was assigned petitioners’ cdp hearing request on date so wong sent petitioners a letter with a copy to their authorized representative in which he scheduled a face-to-face cdp hearing on date as so dunnington had done in her date letter so wong also outlined the issues he had to consider during the hearing he requested a copy of petitioners’ joint federal_income_tax return for and an updated form 433-a if their financial condition had changed since date he also further noted that he would need verification of the loan balance amounts of their mortgages finally he informed them that if they preferred to reschedule the hearing or another type of conference they should call or write him within days in response to so wong’s date letter petitioners’ authorized representative faxed so wong a letter dated date enclosing an updated form 433-a for petitioners and updated forms 433-b for the llps along with supporting documentation in sec_3 of the updated form 433-a petitioners now indicated that they had transferred certain assets valued at dollar_figure on various dates from to to their daughter in sec_4 of this form petitioners indicated that they now had no cash on hand maintained a savings account that had a balance of dollar_figure in addition to the three previously listed checking accounts that had total combined balances of dollar_figure and had available credit totaling dollar_figure whereas they had indicated on the form 433-a that they had available credit totaling dollar_figure also in sec_4 of this form petitioners now listed mr levin’s interest in the llps valued at unknown and listed domain names and household furnishings valued at unknown whereas they had indicated on the form 433-a domain names valued at dollar_figure and furniture and furnishings valued at dollar_figure finally in sec_4 of this form petitioners indicated that they still owned four homes none of which was rental property but that they had sold their los angeles california home and in date purchased a home in monterey california valued at dollar_figure with respect to which there was a total outstanding mortgage balance of dollar_figure and a total monthly mortgage payment of dollar_figure in sec_5 of the updated form 433-a petitioners indicated that they had total monthly income of dollar_figure whereas they had previously indicated total monthly income of dollar_figure consisting of mr levin’s distributions from the llps of dollar_figure and social_security income of dollar_figure with respect to their monthly living expense items they indicated on the form that they now had total monthly living_expenses of dollar_figure whereas they had previously indicated total monthly living_expenses of dollar_figure consisting of food clothing housekeeping supplies personal care products and miscellaneous expenses of dollar_figure housing 8regarding their other three homes petitioners indicated on the updated form 433-a that their pacific grove california home was valued at dollar_figure with respect to which there was a total outstanding mortgage balance of dollar_figure and a total monthly mortgage payment of dollar_figure whereas they had previously indicated the value as dollar_figure with a total outstanding mortgage balance of dollar_figure their seattle washington home was valued at dollar_figure with respect to which there was a total outstanding mortgage balance of dollar_figure and a total monthly mortgage payment of dollar_figure whereas they had previously indicated the value as dollar_figure with a total outstanding mortgage balance of dollar_figure and their st paul minnesota home was valued at dollar_figure with an outstanding mortgage balance of dollar_figure with respect to which there was a monthly mortgage payment of dollar_figure whereas they had previously indicated an outstanding mortgage balance of dollar_figure regarding the sale of their los angeles california home petitioners included a copy of their final settlement statement which indicated that they sold the home in date and collected dollar_figure in net_proceeds from the sale and utility expenses of dollar_figure vehicle operating_expenses of dollar_figure health insurance expenses of dollar_figure out-of-pocket health care expenses of dollar_figure current_year tax expenses of dollar_figure life_insurance premium expenses of dollar_figure delinquent state_or_local_tax expenses of dollar_figure and other expenses of dollar_figure in the date letter petitioners’ authorized representative provided background information regarding mr levin and the dissolution of his law partnership in he also discussed petitioners’ financial problems and indicated that they used the net_proceeds from the sale of their los angeles california home to pay then-existing debt other than their outstanding federal_income_tax liability ie state tax debt and credit card debt in excess of dollar_figure and to infuse start-up capital for mr levin’s new law practice he proposed as a collection alternative an installment_agreement in which petitioners would make an initial payment of dollar_figure another payment days thereafter of dollar_figure and then monthly payments of dollar_figure for months he further proposed that petitioners would make additional payments periodically upon the liquidation of an asset they would continue their efforts to sell their remaining nonresidential non-business-related real_property and they would use the 9the dollar_figure reflected in sec_5 of petitioners’ updated form 433-a represents the monthly payments petitioners proposed to make for months proceeds of any such sale to pay their outstanding federal_income_tax liability on date so wong called petitioners’ authorized representative and informed him that he would be willing to accept petitioners’ proposed installment_agreement but that a notice_of_federal_tax_lien would need to be filed concurrent with the execution of the installment_agreement because of petitioners’ significant outstanding balance for in response petitioners’ authorized representative stated that he would discuss the lien filing issue with petitioners and get back to him in a few days on date petitioners’ authorized representative called so wong requesting that the face-to-face cdp hearing be rescheduled so that he could further discuss the lien filing issue with petitioners so wong agreed to reschedule the hearing for date petitioners’ authorized representative also sent so wong a letter dated date enclosing a check from petitioners for the initial proposed payment of dollar_figure petitioners’ authorized representative faxed so wong a letter dated date stating that petitioners expected to have a federal_income_tax liability 10this payment was credited to petitioners’ account on date see supra note for the taxable_year which like the outstanding federal_income_tax liability they could not pay immediately and that therefore he requested to amend the proposed installment_agreement to a 72-month term with monthly payments of dollar_figure for a year followed by a significant increase in the monthly payment for the remaining months petitioners’ authorized representative also requested that the irs not file a notice_of_federal_tax_lien because such a filing would prevent mr levin from expanding his legal practice into new venues and would prevent him from securing essential business lines of credits sic according to petitioners’ authorized representative several states where mr levin hopes to expand his practice will likely not grant him a law license if the irs files a tax_lien also the llps must secure lines of credit to expand the credit worthiness sic or not of mr levin is a crucial factor in getting credit mr levin regrets that his new practice has not developed farther than it is at present unfortunately start-up costs have been greater than anticipated the new llps rely on mr levin’s credit as they are unable to obtained sic business lines of credit at this time accordingly mr levin’s good credit rating is an essential element of his new legal practice the filing of a nftl will destroy his credit rating which in turn will adversely impact the new llps’ chances of success it is only through mr levin’s earnings that the irs will ultimately be paid the irs should not eliminate the opportunity to receive full payment by filing the nftl the face-to-face cdp hearing took place as rescheduled during the hearing so wong questioned petitioners’ authorized representative about the amount and use of the net_proceeds from the sale of petitioners’ los angeles california home he also noted that petitioners had already had two years to resolve their outstanding federal_income_tax liability without the irs’ filing a notice_of_federal_tax_lien and that they could have done so at least in part with those sale proceeds so wong further stated that he could not accept an installment_agreement without knowing petitioners’ liability for the taxable_year in response petitioners’ authorized representative reiterated that if the irs filed a notice_of_federal_tax_lien it would harm mr levin’s ability to secure business lines of credit and thus expand his legal practice into additional states he stated that petitioners used the sales proceeds to pay off mr levin’s former law partner pay back pay to one of his employees and capitalize the llps he requested that petitioners be allowed the opportunity to file their federal_income_tax return so wong granted petitioners’ authorized representative until date to provide to him petitioners’ federal income_tax return and any additional documents in support of their cdp hearing request on march and petitioners’ authorized representative faxed letters to so wong in the date letter he stated in pertinent part that petitioners would not be able to provide their federal_income_tax return before mid-date because the records needed to prepare that return were in storage and business requirements had forced mr levin out of state until mid- april in the date letter he confirmed that petitioners received net_proceeds of dollar_figure for the sale of their los angeles california home in he also set forth as follows how most of the net_proceeds were distributed taxes to california franchise tax board - via wire transfer_taxes to oregon - via wire transfer_taxes to minnesota - via wire transfer_taxes to minnesota - via wire transfer_taxes to minnesota - via wire transfer california franchise tax board payment to frank elsasser - former employee wells fargo credit card debt american express credit card debt bank of america credit card debt dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number bank of america credit card debt wells fargo credit card debt wells fargo credit card debt wells fargo credit card debt bank of america credit card debt capital_contribution - levin edin contribution - condo defects law group big_number big_number big_number big_number big_number big_number big_number regarding why petitioners used the net_proceeds in the aforementioned manner he stated in the date letter taxpayers ’ original intent was to satisfy their income_tax obligations from the proceeds of either the refinancing or sale of their residential property the property was listed for sale but after more than three years on the market they received only one offer for dollar_figure million which was almost dollar_figure million less than the original asking price taxpayers did not receive enough pay to pay both the irs either the income_tax obligation or the capital_gain tax and other deferred obligations taxpayers opted to use the available funds to pay other creditors to avoid imminent and potentially ruinous litigation any excess funds were used to re-establish mr levin’s legal practice the income from which will allow the irs to be paid in full except for again providing a copy of petitioners’ final settlement agreement with respect to the sale of their los angeles california home petitioners’ authorized representative did not provide to so wong any additional financial information or documents so wong determined that the proposed levy should be sustained and on date appeals sent a notice_of_determination to each petitioner with a copy to petitioners’ authorized representative to that effect a summary detailing the matters considered by appeals was attached to each notice_of_determination and included the following explanations discussion and analysis i verified through transcript analysis that the tax_assessment was properly made per sec_6201 issue raised by the taxpayers the underlying liability was not raised the taxpayers’ reported monthly income of dollar_figure and monthly living expense of dollar_figure was use sic to evaluate their ability to pay the analysis of the form 433-a collection information statement for individuals cis actual amount claimed deviation allowable maximum allowable_amount amount allowed for computation item gross monthly income dollar_figure dollar_figure food clothing and misc housing and utilities ownership costs - car operating costs - car operating costs - both cars public transportation costs health insurance out-of-pocket health care court ordered payments child dependent care life_insurance current_year taxes secured debts delinquent state or local_taxes other expenses big_number big_number -big_number big_number -big_number big_number -0 -0 -big_number -288 -0 -400 -big_number -0 -0 -0 big_number x big_number big_number big_number big_number big_number gross monthly income dollar_figure total allowable expenses computation -big_number minimum monthly payment amount dollar_figure conclusion the proposed levy action is sustained the proposed dollar_figure with an increase after months without the nftl cannot be accepted because the taxpayers are not in incompliance sic with their estimated_tax payments for tax_year they do not qualify for an ia installment_agreement at this time as stated above the actual tax_liability is unknown therefore the consideration to include tax_year cannot be made if their ia can be consider sic at this time their request for an ia without the filing of the nftl would not be prudent and consistent with the policy set for sic in the irm the filing of the nftl will not prevent the taxpayers from paying their tax_liability the cis collection information statement shows that taxpayers do have sufficient income to pay the tax_liability in an ia the none filing sic of the nftl allowed the taxpayers to transfer assets to pay other creditor sic purchase additional property and transfer the balance of the money into the llps as require sic by sec_6330 appeals is require sic to balance the taxpayers’ legitimate concerns with compliance’s need for efficient collection of tax the taxpayers were given a reasonable amount of time to get financing to expand mr taxpayer’s law practice to reduce or to pay the tax_liability without having an nftl filed instead of reducing the tax_liability sic the taxpayers will owe additional tax_liability on tax_year in addition mr taxpayer already had an opportunity to expand his llps by transferring dollar_figure to levin edin sic dollar_figure to condo defects the llps have law offices in at least three states the evidence shows mr taxpayer would rather continue to expand his llps sic purchase additional property than to deal with the tax_liability at hand because the ia cannot be consider sic at this time the proposed levy action is sustained on date petitioners timely filed a petition with this court for review of each notice_of_determination discussion i summary_judgment the purpose of summary_judgment is to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where the moving party shows through the pleadings and any other acceptable materials together with the affidavits or declarations if any that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that there is no genuine dispute as to any material fact consequently factual inferences will be viewed in a light most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 the nonmoving party may not rest upon the mere allegations or denials of his pleading but must set forth specific facts showing that there is a genuine dispute for trial rule d sundstrand corp v commissioner t c pincite on the basis of the record we conclude that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law ii standard of review where the taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_176 where the taxpayer’s liability is not properly at issue we review appeals’ determination for abuse_of_discretion only 131_tc_197 goza v commissioner t c pincite a determination is an abuse_of_discretion if it is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir petitioners do not challenge their underlying federal_income_tax liability for thus because their underlying liability is not properly before the court we will review appeals’ determination for abuse_of_discretion onlydollar_figure 11even if petitioners did challenge their underlying liability here we would not entertain such a challenge because they did not raise the issue of their underlying liability before appeals see 129_tc_107 iii analysis a cdp review procedure for a proposed levy under sec_6331 if any person liable to pay any_tax neglects or refuses to do so after notice_and_demand the commissioner is authorized to collect the unpaid amount by way of a levy upon all property and rights to property belonging to such person or upon which there is a lien pursuant to sec_6330 the commissioner must provide the person with written notice of an opportunity for an administrative hearing to review the proposed levy if an administrative hearing is requested in a levy case the hearing is to be conducted by appeals sec_6330 at the hearing the appeals officer conducting it must obtain verification that the requirements of applicable law and administrative procedure have been met sec_6330 the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including as relevant here offers of collection alternatives such as an installment agreementdollar_figure sec_6330 following the hearing the appeals officer must determine among other things whether the proposed collection action is appropriate in reaching the determination the appeals officer must take into 12additionally under certain circumstances not relevant here the taxpayer may raise at the hearing challenges to the underlying tax_liability sec_6330 consideration whether the requirements of applicable law and administrative procedure have been met all relevant issues raised by the taxpayer including offers of collection alternatives such as an installment_agreement and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that collection be no more intrusive than necessary sec_6330 see also 117_tc_183 petitioners do not dispute and the record shows that so wong verified that the applicable legal and administrative procedural requirements were met petitioners also do not allege that so wong failed to balance the need for efficient tax_administration with the intrusiveness of collection for them petitioners directly address appeals’ determination to sustain the proposed levy in their petition only in their responses to respondent’s motion for summary_judgment petitioners object to the motion merely on evidentiary groundsdollar_figure we look at their 13pursuant to orders of this court petitioners timely filed an objection to respondent’s motion for summary_judgment on date and a supplemental objection on date 14in their date filing petitioners also contend that respondent’s motion is untimely under rule a because it was filed so late that it will now unavoidably delay the trial in this case under rule a a party moving for summary_judgment may make such a motion at any time commencing days continued evidentiary objections first and then will turn to the propriety of appeals’ determination b evidentiary objections petitioners take issue with both so wong’s declaration and the documents attached thereto specifically petitioners contend that the declaration is deficient because so wong failed to assert that he has the personal knowledge capacity and credibility to testify to the facts recited in his declaration and it contains inadmissible hearsaydollar_figure petitioners contend that the documents are inadmissible because they have not been authenticated and respondent has not continued after the pleadings are closed but within such time as not to delay the trial and in any event no later than days before the first day of the court’s session at which the case is calendared for trial unless otherwise permitted by the court respondent filed his motion for summary_judgment well within this period the motion was filed on date over five months after he filed his answer and over five months before the first day of the court’s session at which this case was calendared accordingly petitioners’ contention as to the timeliness of respondent’s motion has no merit 15petitioners also contend that respondent has not submitted a separate statement of proposed undisputed facts as appears to be required under rule u s district_court central district of california local rules_of_practice the tax_court rules_of_practice and procedure and not the local rules of the u s district_court for central district of california govern the practice and procedure in all cases and proceedings before this court rule b pursuant to rule b respondent has set forth in the background section of his motion the material facts as to which he contends there is no genuine dispute otherwise established a foundation for their admission petitioners however misapprehend the nature and purpose of so wong’s declaration and the documents attached thereto and the burden that is imposed on the parties in supporting or opposing a motion for summary_judgment under rule d a party moving for or opposing summary_judgment may support his position with affidavits or declarations that shall be made on personal knowledge shall set forth such facts as would be admissible in evidence and shall show affirmatively that the affiant or declarant is competent to testify to the matters stated therein sworn or certified copies of all papers or parts thereof referred to in an affidavit or a declaration shall be attached thereto or filed therewith in accordance with that rule respondent filed in support of his motion for summary_judgment a declaration of so wong together with true and correct copies of all of the documents so wong referred to in the declaration in the declaration so wong states that petitioners’ cdp hearing request was assigned to him he identifies and in many instances describes the documents attached to the declaration as either documents he or another irs employee created during the cdp proceedings below or documents petitioners’ authorized representative submitted to the irs including to so wong during the cdp proceedings below he states that these were the documents he considered in making the determination to sustain the proposed levy consequently it is unmistakable that the declaration was made on personal knowledge and shows affirmatively that so wong is competent to testify to the matters stated therein it is also apparent that the declaration merely attempts to set forth a narrative timeline of the cdp proceedings below restating what is contained in the documents it is not as petitioners claim inadmissible hearsay it is a proper declaration to support a motion for summary_judgment under rule d cf fed r evid c hearsay is a statement other than one made by the declarant while testifying at the trial or hearing and that a party offers in evidence to prove the truth of the matter asserted in the statement fed r evid hearsay is not admissible except as otherwise provided by a federal statute the federal rules of evidence or other rules prescribed by the u s supreme court regarding the documents attached to so wong’s declaration these are all documents that are a part of the administrative record respondent has submitted the administrative record with his motion for summary_judgment not to prove the truth of the contents of those documents but rather to show what documents so wong relied on to make the determination to sustain the proposed levy the documents therefore are not hearsay and would be admissible at trial or hearing for that purpose if authenticated see fed r evid use of evidence admitted for limited purpose must be restricted to that purpose under rule a of the federal rules of evidence evidence sufficient to support a finding that the item is what the proponent claims will authenticate an item of evidence a witness with knowledge who testifies that the item is what it is claimed to be will satisfy this authentication requirement id subdiv b so wong’s statements in his declaration are more than sufficient to authenticate the documents attached thereto as part of the administrative record indeed petitioners’ objection with respect to the documents resembles one that taxpayers have previously proffered to and which has been rejected by this court see meyer v commissioner tcmemo_2013_268 at i tems in an administrative record need not be independently admissible if they needed to be independently admissible then the appeals officer would abuse his discretion if he relied on any document that would not be admissible in a deficiency case this would effectively merge deficiency law and cdp law a result we reject petitioners’ objection to the granting of respondent’s motion for summary_judgment boils down to little more than a demand to cross-examine so wong at trial to challenge his credibility as to the facts revealed by the documents that are part of the administrative record but petitioners must first demonstrate that they are entitled to a trial at all by showing specific facts on which respondent relies that they dispute rule d see 372_f2d_801 9th cir it is the opposing party’s duty to expose the existence of a genuine issue which will prevent the trial from being a useless formality see also 475_us_574 an opposing party must do more than simply show there is some metaphysical doubt as to the material facts petitioners have not done so failing to indicate a single specific fact anywhere in the administrative record that they dispute further petitioners have not even suggested any factual basis on which they would challenge so wong’s credibility or the administrative record itself or otherwise show an abuse_of_discretion petitioners state that they would not object to the introduction of most of the proposed exhibits at trial but that for purposes of the pending motion they do object to the exhibits on the grounds of authentication and lack of foundation because the standard we follow is whether such facts set forth in a declaration supporting summary_judgment in the moving party’s favor would be admissible at trial we find that this is a baseless distinction and effectively a concession by petitioners that they do not actually dispute the authenticity of the documents ie the administrative record or the facts revealed therein see rule d we do not consider it a worthwhile use of the court’s time to hold a full trial solely to wrangle further over the theoretical application of evidentiary rules to otherwise undisputed facts accordingly we reject petitioners’ evidentiary objections c rejection of the installment_agreement sec_6159 authorizes the commissioner to enter into written agreements allowing taxpayers to pay tax in installments if he deems that the agreement will facilitate full or partial collection of such liability see also 140_tc_173 the decision to accept or reject installment agreements lies within the discretion of the commissioner id see also sec_301_6159-1 c i proced admin regs we do not make an independent determination of what would be an acceptable alternative murphy v commissioner t c pincite if the appeals officer follows all statutory and administrative guidelines and provides a reasoned balanced decision we will not reweigh the equities thompson v commissioner t c pincite in their petition petitioners disagree with the determination to sustain the proposed levy because they contend that so wong did not properly analyze their ability to pay as reflected in the financial information they submitted to him and improperly concluded that a notice_of_federal_tax_lien would need to be filed concurrently with the execution of any installment_agreement with themdollar_figure ability to pay this court has generally held that there is no abuse_of_discretion when an appeals officer relies on guidelines published in the internal_revenue_manual irm to evaluate a proposed installment_agreement see eg 123_tc_1 aff’d 412_f3d_819 7th cir tillery v commissioner tcmemo_2015_170 arede v commissioner tcmemo_2014_29 maselli v commissioner tcmemo_2010_19 aldridge v commissioner tcmemo_2009_276 etkin v commissioner tcmemo_2005_ when a collection alternative is at issue irm pt nov 16so wong actually rejected petitioners’ proposed installment_agreement in the first instance because they were not current in making adequate estimated_tax payments for however petitioners seemingly do not challenge this reason by assigning error to it in their petition thus we deem petitioners to have conceded this issue see rule b 118_tc_358 in any event suffice it to say it is not an abuse_of_discretion for a settlement officer to refuse a taxpayer’s proposed installment_agreement where the taxpayer is not current with tax filing and estimated_tax payment requirements see giamelli v commissioner t c pincite boulware v commissioner tcmemo_2014_80 aff’d 816_f3d_133 d c cir friedman v commissioner tcmemo_2013_44 starkman v commissioner tcmemo_2012_236 directs an appeals officer to the appropriate irm sections containing the administrative policies and procedures relating to that alternative as relevant here irm pt date governs installment_agreement acceptance and rejection determinations and irm pt date financial analysis handbook provides instructions for securing verifying and analyzing financial information of a taxpayer for purposes of determining the taxpayer’s ability to pay outstanding tax_liabilities irm pt prescribes that an installment_agreement must reflect taxpayers’ ability to pay on a monthly basis throughout the duration of the agreement and that the primary source of information an appeals officer is to consider in accepting or rejecting a proposed agreement is the financial information provided by a taxpayer on a collection information statement ie a form 433-a or form 433-b along with supporting documentation the financial analysis handbook directs an appeals officer to a nalyze the income and expenses reflected on form 433-a or 433-b to determine the amount of disposable income gross_income less all allowable expenses available to apply to the tax_liability irm pt date it also directs an appeals officer to i dentify liquid_assets which can be pledged as security or readily converted to cash and to c onsider unencumbered assets equity in encumbered assets interests in estates and trusts and lines of credit from which money may be borrowed to make payment id pt c and d according to the financial analysis handbook allowable expenses include those expenses that are necessary to provide for a taxpayer’s and his or her family’s health and welfare and or production_of_income or otherwise allowable based on the circumstances of an individual case id pt further the financial analysis handbook states the determination of a reasonable amount for basic living_expenses will be made by the commissioner and will vary according to the unique circumstances of the individual taxpayer unique circumstances however do not include the maintenance of an affluent or luxurious standard of living id pt citing sec_301_6343-1 proced admin regs accordingly an appeals officer is advised to use the national and local expense standards as guidelines for allowable living_expenses and not simply rely on the living_expenses reported on a taxpayer’s form 433-a in evaluating the adequacy of a proposed installment_agreement id pt and see also perrin v commissioner tcmemo_2012_22 slip op pincite the use of local and national standards is expressly authorized by congress and does not constitute an abuse_of_discretion even if it forces a taxpayer to change his lifestyle aldridge v commissioner tcmemo_2009_176 slip op pincite the taxpayer has the burden of providing information to justify a departure from the local standards citing lindley v commissioner tcmemo_2006_229 aff’d sub nom 568_f3d_710 9th cir in evaluating petitioners’ proposed installment_agreement so wong analyzed the information listed on their form 433-a along with the supporting documentation submitted with the form petitioners’ largest reported monthly living expense was dollar_figure for housing and utilities on the basis of the supporting information so wong concluded that the bulk of this expense reflected monthly mortgage payments on petitioners’ multiple homes all of which were held for personal and not rental use and he calculated that this expense exceeded the standard allowable_amount by dollar_figure so wong thus used the maximum monthly allowable_amount of dollar_figure for housing and utilities expenses see irm pt date irm pt date allowable living expense housing and utilities standards - effective https web archive org web http www irs gov pub irs-utl al l_states_housing_standards pdf last visited date he also made adjustments on the basis of the national and local standards some in petitioners’ favor some not in petitioners’ favor to other monthly living_expenses they reported ultimately so wong’s computations resulted in his concluding that petitioners’ were able to pay dollar_figure per month significantly greater than the dollar_figure they proposed petitioners’ complaint is that so wong should have reached a different conclusion on the basis of the financial information submitted so wong however properly followed the irm therefore he committed no abuse_of_discretion in analyzing petitioners’ ability to pay in the context of evaluating their proposed installment_agreement see o’donnell v commissioner tcmemo_2013_247 at in reviewing for abuse_of_discretion we do not recalculate a taxpayer’s ability to pay and substitute our judgment for that of the settlement officer and cases cited thereat dollar_figure notice_of_federal_tax_lien filing under sec_6321 if any person liable to pay any_tax neglects or refuses to do so after notice_and_demand the amount including any interest addition_to_tax or assessable penalty shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person the lien is perfected when the assessment is made after notice_and_demand szekely v commissioner tcmemo_2013_227 at and cases cited thereat however the filing of a notice_of_federal_tax_lien in the appropriate place ensures priority of 17we observe however that petitioners may have had an even greater ability to pay than what so wong concluded because their form 433-a reflects that they had significant equity in their real_property the federal_tax_lien over positions of most competing creditors see sec_6323 irm pt date states prior to granting installment agreements ensure the government’s interest is protected this includes filing and refiling notices of federal_tax_lien nftl if necessary further according to irm pt date i n general a notice_of_federal_tax_lien should be filed under certain specified circumstances including where as relevant here the total balance of all unpaid and assessed tax periods for the taxpayer is dollar_figure or more or if an installment_agreement does not meet streamlined or guaranteed criteriadollar_figure in budish v commissioner tcmemo_2014_239 we addressed the propriety of an appeals officer’s insistence on the filing of a notice_of_federal_tax_lien as a condition of entering into an installment_agreement with a taxpayer we observed that the aforementioned terms in general and should be filed indicate that there may be occasions in which it is not necessary to file a notice_of_federal_tax_lien we thus held that the appeals officer erroneously concluded that the irm mandated the filing of a notice_of_federal_tax_lien in the circumstances of the 18petitioners do not contend that their proposed installment_agreement meets the streamlined or guaranteed criteria and on the basis of their total balance for as of the date_of_issuance of each notice_of_determination their agreement does not meet these criteria in any event see irm pt and date case we further held that as a result the appeals officer failed to appropriately balance the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action ie the notice_of_federal_tax_lien be no more intrusive than necessary as required by sec_6330 we accordingly remanded the case to appeals to conduct a supplemental cdp hearing to perform the required balancing while the memorandum opinion in budish stands for the proposition that the irm does not mandate the filing of a notice_of_federal_tax_lien in all circumstances we find it difficult to question so wong’s conclusion under the circumstances in this case that a notice_of_federal_tax_lien would need to be filed concurrently with the execution of any installment_agreement with petitioners the administrative record shows that petitioners have repeatedly chosen to not prioritize payment of their outstanding federal_income_tax liability indeed their failure to use the net_proceeds of dollar_figure from the sale of their los angeles california home to pay their liability was particularly brazen and petitioners’ failure to adhere to earlier promises of payment of their liability both before and during the cdp proceedings below and their failure to attempt to liquidate or borrow against their other assets or equity merely confirms the reasonableness of so wong’s conclusion that a notice_of_federal_tax_lien would need to be filed in conjunction with the execution of petitioners’ proposed installment_agreement in their petition petitioners reiterate the contention they made to so wong that the filing of a notice_of_federal_tax_lien will prevent mr levin from earning income sufficient to pay their federal_income_tax liabilities in budish the taxpayer made a similar argument however in budish the taxpayer presented examples of terms in critical business contracts and representations from business partners demonstrating that a notice_of_federal_tax_lien would have specific devastating consequences for his business operations concerns that the appeals officer failed to properly consider or address in contrast petitioners did not present any concrete evidence to so wong to substantiate their contention only unsupported assertions that financial institutions might not be as willing to provide mr levin with business lines of credit if a notice_of_federal_tax_lien was filed see bergdale v commissioner tcmemo_2014_152 at taxpayer neither averred credible_evidence beyond his bare allegations nor advanced any detailed argument that the nftl has damaged his personal credit report resulted in the closure of his bank accounts and credit card accounts resulted in a loss of his business’ relationships with clients caused foreclosure proceedings on his coop apartment and hindered his ability to generate financing to satisfy his employment_tax liabilities berkery v commissioner tcmemo_2011_57 slip op pincite t here is no evidence in the record to suggest that the nftl is impairing petitioner’s ability to pay his outstanding tax_liabilities see also hughes v commissioner tcmemo_2011_ slip op pincite every nftl filed by the commissioner damages the taxpayer’s credit by itself that fact does not show that the nftl impairs the taxpayer’s ability to satisfy the tax_liability on the basis of the administrative record it is apparent that so wong duly considered petitioners’ contentions ultimately concluding that the filing of a notice_of_federal_tax_lien would not have any significant effect on petitioners’ ability to secure financing and or was necessary to ensure the government’s interest is protected consequently we cannot say that so wong committed an abuse_of_discretion in this regard in the light of the above the court finds that so wong did not abuse his discretion in rejecting petitioners’ proposed installment_agreement and sustaining the proposed levy for the administrative record shows that he verified that all legal and procedural requirements were met considered all issues petitioners raised and determined that the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioners that the collection action be no more intrusive than necessary iv conclusion petitioners have not given a sufficient basis to deny summary adjudication in respondent’s favor pursuant to rule respondent having shown that there is no genuine dispute of material fact and that he is entitled to judgment as a matter of law we will grant his motion for summary_judgment petitioners are of course free to continue to negotiate with the irs concerning their outstanding federal_income_tax liability but they are entitled to only one cdp hearing and tax_court proceeding with respect to the proposed levy see perrin v commissioner tcmemo_2012_22 slip op pincite we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or meritless to reflect the foregoing an appropriate order and decision will be entered for respondent
